United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3791
                                   ___________

United States of America,                *
                                         *
              Plaintiff – Appellee,      *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Jay Scott Patterson,                     *
                                         * [UNPUBLISHED]
             Defendant – Appellant.      *
                                    ___________

                             Submitted: September 23, 2008
                                Filed: October 1, 2008
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jay Scott Patterson was convicted by a jury of possession of an unregistered
firearm silencer, 21 U.S.C. § 5861(d), possession of pseudoephedrine with intent to
manufacture, id. § 841(c), and possession of methamphetamine with intent to
distribute, id. § 841(a)(1). He appeals, claiming that he did not voluntarily consent
to the search of his home, that the district court1 should have granted his motion for




      1
        The Honorable Henry E. Autrey, United States District Court for the Eastern
District of Missouri.
a continuance, and that the evidence was insufficient to support his conviction. We
affirm.

       Patterson contends that he did not voluntarily consent to the search and that the
court erred in denying his motion to suppress. We review the denial of a motion to
suppress de novo, but review the district court's underlying factual determinations for
clear error. United States v. Martinez, 358 F.3d 1005, 1008 (8th Cir. 2004). To
determine whether consent is voluntary we consider “the totality of the circumstances,
including characteristics of the accused and details of the interrogation.” United States
v. Luna, 368 F.3d 876, 878 (8th Cir. 2004). Law enforcement officers sought
permission to search Patterson’s home and interpreted from his gesture that he had
granted consent. In the home the officers saw evidence of methamphetamine
production in plain view. Patterson was arrested and a search warrant obtained, after
which the officers discovered more evidence of methamphetamine production, several
firearms, and a silencer. Patterson argues that his consent to enter was coerced
because a number of officers had come to his door, others had set up a perimeter
around his house, and he was unaware of his rights. These arguments differ from
those made to the district court, however, where Patterson argued that he withdrew his
consent after the officers were already in his house. We conclude the district court did
not clearly err in finding that Patterson voluntarily consented to the entry of the
officers.

         Patterson argues that the district court erred in denying his motion for a
continuance after his final witness, Donna Johnson, became unavailable due to illness.
We will not overturn a district court's denial of a continuance absent a clear abuse of
discretion. See United States v. Young, 943 F.2d 24, 25 (8th Cir. 1991). Here, the
district court had already granted one continuance for Johnson to testify, and it found
that her testimony would be cumulative and would not rehabilitate another defense
witness. We conclude that the district court did not abuse its discretion in denying the
continuance.


                                          -2-
       Finally, Patterson contends that the court erred in denying his motion for
judgment of acquittal. A judgment of acquittal is required if the evidence is
insufficient to sustain a conviction. Fed. R. Civ. P. 29(a). We review challenges to the
sufficiency of the evidence de novo, viewing the evidence in the light most favorable
to the government and accepting all reasonable inferences in favor of the verdict.
United States v. Garcia, 521 F.3d 898, 901 (8th Cir. 2008). Patterson argues that
because the evidence showed that his ex girlfriend Laura Baston had access to the
residence, and could have introduced items into the home, the government had not
proved beyond a reasonable doubt that Patterson knowingly possessed the silencer and
drug related evidence. We conclude that the government introduced sufficient
evidence to support a jury determination that Patterson knew about the materials in
his house, and to sustain the guilty verdict on all three counts.

      The judgment of the district court is affirmed.

                        _____________________________




                                          -3-